ITEMID: 001-87352
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF MATVEYEV v. RUSSIA
IMPORTANCE: 2
CONCLUSION: Preliminary objection allowed (ratione materiae)
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 6. The applicant, Mr. Sergey Matveyev, is a Russian national who was born in 1949 and lives in Arkhangelsk.
7. In the 1980s the applicant and his spouse, Mrs Matveyeva, organised short-wave radio broadcasts from their home.
8. On 1 May 1981 their broadcasting was terminated by the authorities. A number of searches were conducted in their flat.
9. On 12 May 1981 criminal proceedings were instituted against Mr Matveyev.
10. On 11 August 1981 the Lomonosovskiy District Court of the Arkhangelsk Region convicted Mr Matveyev of forgery of a postal stamp and of having used it to send personal correspondence free of charge, and sentenced him to two years’ imprisonment. The District Court held, in particular:
“The court finds untenable the argument of the accused [Mr] Matveyev that the postal stamp he took from the radio-technical school ... could not be used for sending correspondence free of charge [since it] was invalid according to Price List no. 125 “Postal Rates and Services”, adopted by the USSR Ministry of Communication and to Decree of the State Committee on Pricing no. 517 of 25 June 1980 [in force from] 1 October 1980 [Прейскурант № 125 «Тарифы и услуги связи», утвержденный Министерством связи СССР введенный в действие с 1 октября 1980 г. и Постановление Госкомцен СССР от 25 июля 1980 г. № 517].
At the time of theft of [the] postal stamp and the subsequent sending of letters with [the use of] the stamp [Mr] Matveyev did not know about the above-mentioned documents and his intent was directed at sending his [personal] correspondence free of charge, [which he did] repeatedly as corroborated by the ... evidence.”
11. On 25 September 1981 the Arkhangelsk Regional Court upheld the judgment. The applicant served the sentence and was dismissed from his job with a State enterprise.
12. On 6 October 1999, in supervisory review proceedings, the Presidium of the Arkhangelsk Regional Court reversed Mr Matveyev’s conviction for forgery of a stamp, finding that it had been wrongful as there was no indication that a crime had been committed. The Presidium held:
“The letter of the Head [of the Arkhangelsk postal service] of 10 July 1981 contained in the case file makes clear that the stamp “To be sent free of charge” was used by the postal enterprises for correspondence between radio associations until 1980. [After] the entry into force on 1 October 1980 of Price List no. 125 “Postal Rates and Services”, correspondence free of charge between short-wave radio broadcasters was permitted only on the basis of postal receipt cards... [T]herefore, the stamp was no longer valid.
Having regard to the fact that ... the stamp [could not be used to obtain profit unlawfully], the criminal case should be closed.”
13. In 2001 Mr Matveyev brought proceedings seeking compensation for non-pecuniary damage sustained as a result of his wrongful conviction.
14. On 20 December 2001 the Lomonosovskiy District Court of Arkhangelsk dismissed the claim on the ground that at the time of the conviction there had been no provision in domestic law for claiming such damages.
15. On 21 January 2002 the Arkhangelsk Regional Court upheld the judgment on appeal.
16. On an unspecified date the applicant applied for the proceedings to be reopened on account of newly discovered evidence.
17. On 24 December 2002 the Lomonosovskiy District Court of Arkhangelsk dismissed the application.
18. On an unspecified date the applicant applied for supervisory review of the judgment of 20 December 2001 and the ruling of 24 December 2002.
19. On 4 and 17 February 2004 respectively the Arkhangelsk Regional Court dismissed the applications.
20. Following the delivery of the ruling of 6 October 1999 Mr Matveyev brought proceedings seeking compensation for pecuniary damage sustained as a result of his wrongful conviction within the framework of criminal proceedings.
21. On 27 September 2000 the Lomonosovskiy District Court of Arkhangelsk granted the claim and awarded damages in the amount of 531,269.73 Russian roubles (RUB) and costs in the amount of RUB 1,214.98. On an unspecified date the Chairman of the Arkhangelsk Regional Court lodged an application for supervisory review of the judgment.
22. On 7 February 2001 the Presidium of the Arkhangelsk Regional Court quashed the judgment of 27 September 2000 and remitted the case for a fresh examination by a different bench.
23. On 7 March 2001 the Lomonosovskiy District Court of Arkhangelsk reclassified the proceedings as civil proceedings. On 13 April 2001 the Arkhangelsk Regional Court quashed the ruling of 7 March 2001 and remitted the case for a fresh examination.
24. On 11 October 2001 the Lomonosovskiy District Court of Arkhangelsk awarded the applicant damages in the amount of RUB 124,583.57.
25. On 23 November 2001 the Arkhangelsk Regional Court quashed the judgment of 11 October 2001 and remitted the case for a fresh examination.
26. On 21 January 2002 the Lomonosovskiy District Court of Arkhangelsk awarded the applicant damages in the amount of RUB 2,225. Damages in the amount of RUB 393,574.87 were awarded on 7 February 2002. Costs in the amount of RUB 1,481.18 were awarded on 28 February 2002.
27. After the writs of execution were issued, the applicant transmitted them directly to the defendant, namely the Federal Treasury of the Ministry of Finance.
28. The judgments of 7 and 28 February 2002 were executed on 26 November 2003. The judgment of 21 January 2002 was executed on 31 May 2004.
“If a person has sustained non-pecuniary damage (physical or mental suffering) as a result of actions violating his personal non-pecuniary rights or other non-material benefits enjoyed by citizens, and also in other instances provided for by law, the court may require the perpetrator to afford monetary compensation for the said damage.”
“Damage caused to an individual or a legal entity as a result of an unlawful act (failure to act) of State and local self-government bodies or of their officials, including as a result of the issuance of an act of a State or self-government body which is contrary to the law or any other legal act, shall be subject to compensation. The damage shall be compensated at the expense, respectively, of the treasury of the Russian Federation, the treasury of the subject of the Russian Federation or the treasury of the municipal authority.”
“1. Damage caused to an individual as a result of his or her unlawful conviction, unlawful criminal prosecution, unlawful application, as a measure of restraint, of remand in custody or of a written undertaking not to leave a specified place and unlawful imposition of an administrative penalty in the form of arrest or corrective labour, shall be compensated in full at the expense of the treasury of the Russian Federation and in certain cases, stipulated by law, at the expense of the treasury of the subject of the Russian Federation or of the municipal authority, regardless of the fault of the officials of agencies of inquiry or preliminary investigation, prosecutor’s offices or courts in the procedure established by law. ...”
“In instances where, in accordance with the present Code or other laws, the damage caused is subject to compensation at the expense of the treasury of the Russian Federation, the treasury of the subject of the Russian Federation or the treasury of the municipal authority, the respective financial agencies shall act on behalf of the treasury...”
“1. The grounds and amount of compensation payable to an individual for non-pecuniary damage shall be determined by the rules laid down in the present Chapter and in Article 151 of the present Code.
2. ...
3. Compensation for non-pecuniary damage shall be awarded irrespective of any award for pecuniary damage.”
“Compensation for non-pecuniary damage shall be awarded irrespective of the fault of the perpetrator, when:
...the damage is caused to a person as a result of his or her unlawful conviction, unlawful criminal prosecution, unlawful application, as a measure of restraint, of remand in custody or of a written undertaking not to leave a specified place, or unlawful imposition of an administrative penalty in the form of arrest or corrective labour.”
“22. This article provides that compensation shall be paid to a victim of a miscarriage of justice, on certain conditions.
First, the person concerned has to have been convicted of a criminal offence by a final decision and to have suffered punishment as a result of such conviction. According to the definition contained in the explanatory report of the European Convention on the International Validity of Criminal Judgments, a decision is final “if, according to the traditional expression, it has acquired the force of res judicata. This is the case when it is irrevocable, that is to say when no further ordinary remedies are available or when the parties have exhausted such remedies or have permitted the time-limit to expire without availing themselves of them”. It follows therefore that a judgment by default is not considered as final as long as the domestic law allows the proceedings to be taken up again. Likewise, this article does not apply in cases where the charge is dismissed or the accused person is acquitted either by the court of first instance or, on appeal, by a higher tribunal. If, however, in one of the States in which such a possibility is provided for, the person has been granted leave to appeal after the normal time of appealing has expired, and his conviction is then reversed on appeal, then subject to the other conditions of the article, in particular the conditions described in paragraph 24 below, the article may apply.
23. Secondly, the article applies only where the person’s conviction has been reversed or he has been pardoned, in either case on the ground that a new or newly discovered fact shows conclusively that there has been a miscarriage of justice - that is, some serious failure in the judicial process involving grave prejudice to the convicted person. Therefore, there is no requirement under the article to pay compensation if the conviction has been reversed or a pardon has been granted on some other ground. Nor does the article seek to lay down any rules as to the nature of the procedure to be applied to establish a miscarriage of justice. This is a matter for the domestic law or practice of the State concerned. The words “or he has been pardoned” have been included because under some systems of law pardon, rather than legal proceedings leading to the reversal of a conviction, may in certain cases be the appropriate remedy after there has been a final decision.
24. Finally, there is no right to compensation under this provision if it can be shown that the non-disclosure of the unknown fact in time was wholly or partly attributable to the person convicted.
25. In all cases in which these preconditions are satisfied, compensation is payable “according to the law or the practice of the State concerned”. This does not mean that no compensation is payable if the law or practice makes no provision for such compensation. It means that the law or practice of the State should provide for the payment of compensation in all cases to which the article applies. The intention is that States would be obliged to compensate persons only in clear cases of miscarriage of justice, in the sense that there would be acknowledgement that the person concerned was clearly innocent. The article is not intended to give a right of compensation where all the preconditions are not satisfied, for example, where an appellate court had quashed a conviction because it had discovered some fact which introduced a reasonable doubt as to the guilt of the accused and which had been overlooked by the trial judge.”
